                                                               JS-6
 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL GARCIA, an individual, on        Case No.: CV 09-8943-DMG (SHx)
     behalf of himself and others similarly
12
     situated,
13                                        ORDER GRANTING PLAINTIFFS’
                         Plaintiffs,      MOTION FOR FINAL APPROVAL
14
                                          OF CLASS ACTION SETTLEMENT
15        v.                              WITH CALIFORNIA
16                                        DEPARTMENT OF EDUCATION
     LOS ANGELES COUNTY SHERIFF’S [486] AND PLAINTIFFS’ MOTION
17
     DEPARTMENT, a public entity, et al., FOR ATTORNEYS’ FEES [480]
18
19
                              Defendants.

20
21
22
23
24
25
26
27
28


                                              -1-
 1         Having considered Plaintiffs’ Motion for Final Approval of Class Settlement [Doc.
 2   # 486] and Plaintiffs’ Motion for Attorney’s Fees and Costs [Doc. # 480] (collectively
 3   “the Motions”), the arguments of counsel, and the proceedings in this action to date, the
 4   Court grants the Motions. The Court hereby finds that:
 5            1. The form and method of distributing notice to the class, which were
 6                approved in the Court’s July 20, 2018 preliminary approval order [Doc. #
 7                478], fully satisfied the requirements of Rule 23, due process, and any other
 8                applicable laws, such that class notice was accomplished in all material
 9
                  respects.
10
              2. The Class Settlement Agreement with the California Department of
11
                  Education (“CDE”) and Tom Torlakson, in his official capacity as
12
                  Superintendent of Public Instruction for the State of California (collectively,
13
                  “Defendants”), is fair, reasonable, and adequate in all respects. The Class
14
                  Settlement Agreement provides meaningful relief to the certified Class,
15
                  including: (i) requiring CDE to invite the Los Angeles County Sheriff’s
16
17
                  Department to subscribe to any Listserv that CDE uses to communicate

18                information about special education to and amongst stakeholders; (ii)

19                mandating that CDE disseminate a Guidance Letter to all special education
20                local plan areas (“SELPAs”) and local educational agencies (“LEAs”) in
21                California informing them of their obligations to provide special education
22                and related services to eligible students in county jails in compliance with
23                California and federal law; (iii) mandating that CDE post the Guidance
24                Letter to its website; and (iv) requiring CDE to conduct discussions with all
25                CDE personnel within the Special Education Division with responsibilities
26                for complaint investigations and/or monitoring regarding the legal
27
                  obligations of SELPAs and LEAs to provide special education and related
28
                  services to students detained in county jails.

                                                  -2-
 1           3. The Class Settlement Agreement is reasonably related to the strength of
 2               Plaintiffs’ claims given the risk, expense, complexity, and likely duration of
 3               further litigation. The Class Settlement Agreement is the result of arm’s-
 4               length negotiations between experienced counsel representing the interests
 5               of the Plaintiff Class and Defendants, after thorough factual and legal
 6               investigation. No objections to the settlement were received, and approval
 7               of the settlement is supported by the named Plaintiff and Class Counsel.
 8           4. The time Plaintiffs’ counsel expended on this case was reasonable given the
 9
                 significance, duration, scope, complexity, and nature of the litigation.
10
             5. Additionally, Plaintiffs’ counsel’s requested hourly rates are reasonable and
11
                 well within the range of market rates that attorneys with similar levels of
12
                 skills, experience, and reputation in the greater Los Angeles market charge
13
                 for handling matters of similar complexity.
14
             6. Thus, the Court finds that an award of fees and expenses of $90,000 to
15
                 Plaintiffs’ Counsel as compensation for their work on this lawsuit, as
16
17
                 provided for in the Settlement Agreement, is warranted.

18
19   IT IS HEREBY ORDERED that:
20     1. The Court has jurisdiction over the subject matter of this litigation, all matters
21        relating thereto, and over Plaintiffs and Defendants. Venue is proper in the Central
22        District;
23     2. Pursuant to Federal Rule of Civil Procedure 23(e), this Court grants final approval
24        of the Class Settlement Agreement, incorporates the terms of the Class Settlement
25        Agreement into this order as though fully set forth herein, and orders all parties to
26        perform all of their obligations thereunder;
27
       3. This order and the Class Settlement Agreement are binding against the parties,
28
          their successors in office, and their respective officers, agents, and employees, and

                                                 -3-
 1        all others acting in concert with them; and
 2     4. The Court awards fees and expenses to Plaintiffs’ counsel in the amount of
 3        $90,000, which shall be paid in accordance with the Class Settlement Agreement.
 4   IT IS SO ORDERED.
 5
 6   DATED: November 2, 2018
 7
 8                                        ____________________________
 9                                        DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
